222 Ga. 369 (1966)
149 S.E.2d 802
DAVIS
v.
DAVIS.
23519.
Supreme Court of Georgia.
Submitted June 14, 1966.
Decided July 7, 1966.
Rehearing Denied July 21, 1966.
Paul W. Harrison, Jr., Harrison & Laseter, John Laseter, for appellant.
Robert Asa Sapp, Cowart, Sapp, Alaimo & Gale, for appellee.
COOK, Justice.
The motion to dismiss the contempt petition is on the ground "that plaintiff has failed to comply with the provisions of the Georgia Appellate Practice Act of 1965, as amended (Ga. Laws 1965, Vol. 1, pages 240-244)." The enumeration of errors assigns error on the trial judge's order denying the motion to dismiss on grounds which did not appear in the motion. The judges of the superior courts have no jurisdiction to dismiss an appeal pending in either of the appellate courts. This court "may take judicial notice of its own records in the immediate case or proceedings before it." Branch v. Branch, 194 Ga. 575, 577 (22 SE2d 124); *370 Baker v. City of Atlanta, 211 Ga. 34 (3) (83 SE2d 682). We take judicial notice that the appeal by the plaintiff in the contempt petition (appellee in the present case) from the judgment on the plea to the jurisdiction in the divorce action, in which action the contempt petition was filed, has been transferred by the Court of Appeals to this court and is now pending in this court. The trial judge correctly denied the written motion to dismiss the contempt petition on the ground therein stated.
Judgment affirmed. All the Justices concur.